Jordan, J.
— The questions presented by this case have been decided adversely to the contentions of appellant, in the opinion of this court in the appeal of State v. Qerhardt, ante, 439, with one exception, which is the contention herein of appellant that the law does not permit a remonstrator, under section nine of the Act of 1895, (Acts of 1895, p. 248), to use only the initials of his Christian name in signing a remonstrance against granting a license to' an applicant to sell intoxicating liquors. This claim as made by appellant cannot be sustained.
In the case of State, ex rel., v. Beck, 81 Ind. 500, it was held that articles of association for a turnpike company may be subscribed by the corporators by their usual signatures, and that the use of initials to designate their "Christian names is not obectionable'. See Wassels v. State, 20 Ind. 30; Vanderkarr v. State, 51 Ind. 91.
It is always better, perhaps, for a person, in subscribing his name to any document, to write the first part of his Christian name in full, as well as his surname. We think, however, that a remonstrator, under section nine, supra, muy be permitted to employ initials to indicate his Christian name, in subscribing a remonstrance, provided he write his surname in full.
There is no error shown in this appeal, and the judgment is affirmed.